  Case 9:20-cv-00436-GLS-ML Document 13 Filed 07/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

MICHAEL E. MEGGISON

                              Plaintiff,

              v.                                       No. 9:20-CV- 436 (GLS/CFH)

J. CHAPMAN, et al.,

                              Defendants.


APPEARANCES:                                    OF COUNSEL:

Michael E. Meggison
18-A-3454
Marcy Correctional Facility
P.O. Box 3600
Marcy, New York 13403
Plaintiff pro se

New York State Attorney General                 LAUREN ROSE EVERSLEY, ESQ.
The Capitol
Albany, New York 12224
Attorneys for defendants

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE
                                            ORDER

       Plaintiff commenced an action in this Court on April 15, 2020. See Dkt. No. 1

(“Compl.”). The undersigned disqualifies himself from this action due to a conflict of

interest. Accordingly, this case must be assigned to a different Magistrate Judge. See

28 U.S.C. § 455 (a), (b).

       WHEREFORE, it is hereby

       ORDERED, that the undersigned disqualifies himself from assignment to this

case in accordance with General Order 12(G)(8) and 28 U.S.C. § 455 (a), (b), and it is
  Case 9:20-cv-00436-GLS-ML Document 13 Filed 07/10/20 Page 2 of 2




further

          ORDERED, that in accordance with General Order 12(G)(8), the Clerk of the

Court shall reassign this case at random; and it is further

          ORDERED, that the Clerk of the Court shall serve this Order on all parties to this

action in accordance with Local Rules.

          IT IS SO ORDERED.

          Dated: July 10th , 2020
                Albany, New York




                                               2
